270 S.W.3d 756 (2008)
CAPITAL TECHNOLOGY INFORMATION SERVICES, INC. and Raj N. Shah, Appellants,
v.
Giannina BIOUSSE-VALDES and Geneva Asset Management, S.A., Appellees.
No. 05-07-00281-CV.
Court of Appeals of Texas, Dallas.
November 10, 2008.
Rehearing Overruled December 22, 2008.
Sam Joyner, Mark W. Bayer, Stacy R. Obenhaus, Gardere, Wynne and Sewell, L.L.P., Dallas, for appellants.
Monica Lynne Luebker, Figari, Davenport, L.L.P., Dallas, for appellees.
Before the Court En Banc.

OPINION
Opinion by Chief Justice THOMAS.
Giannina Biousse-Valdes and Geneva Asset Management, S.A. sued Capital Technology Information Services, Inc., Raj N. Shah, and others who are not parties to this appeal for unjust enrichment, conversion, conspiracy, and other causes of action. After the trial court denied the special appearances filed by CTIS and Shah, they filed this interlocutory appeal.
CTIS and Shah argue the trial court erred because: (1) Biousse-Valdes and Geneva Asset Management failed to plead specific jurisdictional facts; (2) CTIS and Shah met their burden to negate the jurisdictional facts pleaded; (3) Biousse-Valdes and Geneva Asset Management failed to offer sufficient evidence supporting their allegations of alter ego; (4) Biousse-Valdes and Geneva Asset Management failed to plead and prove that jurisdiction in Texas was consistent with fair play and substantial justice; (5) the evidence was legally insufficient to support any presumed findings that support specific or general jurisdiction over CTIS and Shah; and (6) the trial court abused its discretion when it sustained Biousse-Valdes and Geneva Asset Management's objections to CTIS and Shah's special appearance evidence.
This appeal involves the same facts and legal arguments as Capital Technology Information Services, Inc. and Raj N. Shah v. Arias & Arias Consultores and Pegasus Brokerage House, Inc., 270 S.W.3d 741 (Tex.App.Dallas,2008). The appeals share one reporter's record and the only differences in the clerk's records are not material to our resolution of the appeals. We issued today a full opinion in Capital Technology Information Services, Inc. and *757 Raj N. Shah v. Arias & Arias Consultores and Pegasus Brokerage House, Inc., 270 S.W.3d 741 (Tex.App.Dallas,2008) addressing all appellate arguments raised by CTIS and Shah in both appeals. For the reasons explained in that case, we conclude the trial court did not err when it denied Shah's and CTIS's special appearances.